UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6994



RICKEY R. LLOYD,

                                               Plaintiff - Appellant,

          versus


NEW   HANOVER  COUNTY  SHERIFF  DEPARTMENT;
LIEUTENANT MURPHY; SIDNEY A. CAUSEY; CHIEF
PARKER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03033-H)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickey R. Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rickey   R.   Lloyd   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.           Lloyd v. New

Hanover County Sheriff Dep’t, No. 5:06-ct-03033-H (E.D.N.C. May 16,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -